Citation Nr: 1019042	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for stricture of the urethra, postoperative residuals, with 
penile deformity and loss of erectile power.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In March 2010 and April 2010, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim of entitlement to a disability rating in excess of 50 
percent for stricture of the urethra, postoperative 
residuals, with penile deformity and loss of erectile power.

Service connection for this disability has been in effect 
since January 1968.  The Veteran filed his current claim for 
an increased rating in June 2007.  In the October 2007 rating 
decision on appeal, the RO granted a temporary evaluation of 
100 percent under 38 C.F.R. § 4.30, effective April 19, 2007, 
based on surgical treatment necessitating convalescence; and 
granted an evaluation of 50 percent under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518, effective June 1, 2007.

The Board notes that the Veteran's most recent VA examination 
took place in August 2007, nearly three years ago.  Since 
that time, the medical evidence of record reflects that the 
Veteran underwent another visual urethrotomy at a private 
medical facility in March 2010.  As the current severity and 
extent of the Veteran's service-connected stricture of the 
urethra is unclear, the Board finds that a new VA examination 
is necessary in order to fully and fairly evaluate his claim 
for an increased rating.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his stricture of the urethra since 
June 2007.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not 
duplicates of those contained in the 
claims file.  In addition, obtain current 
VA treatment records dating since April 
2008 from the VA Medical Center in Togus, 
Maine.

2.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of his service-connected 
stricture of the urethra, postoperative 
residuals, with penile deformity and loss 
of erectile power.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
complete rationale should be provided for 
all opinions expressed.

The examiner should elicit from the 
Veteran all complaints pertaining to the 
claimed residuals.  Based on examination 
of the Veteran, consideration of his 
complaints, and review of the claims file, 
the examiner should address whether there 
is continual urine leakage, post surgical 
urinary diversion, urinary incontinence, 
or stress incontinence which requires the 
use of an appliance or the wearing of 
absorbent materials.  If so, the examiner 
should also estimate the frequency that 
such absorbent materials would need to be 
changed (i.e., the number of times per 
day) based on the Veteran's reported 
frequency of changing of underwear due to 
urine leakage.  The examiner should also 
report the Veteran's daytime and nighttime 
voiding intervals.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

